DECISION AND JUDGMENT ENTRY
This is an appeal from: 1) an April 10, 2000 judgment of the Ottawa County Court of Common Pleas that appellee, TKLS, Inc. dba McDonald's Restaurant, was entitled to summary judgment on appellant Robert F. LaNier's claims for personal injuries caused when he slipped and fell at appellee's restaurant in Port Clinton, Ohio, and on appellant Elizabeth A. LaNier's claim for loss of consortium stemming from the same incident; and 2) an April 14, 2000 judgment of the court that dismissed all of appellants' claims against appellee.  Appellants have presented three assignment of error that are:
"ASSIGNMENT OF ERROR NO. 1:
  "A GENUINE ISSUE OF MATERIAL FACT UPON WHICH REASONABLE MINDS CAN DIFFER DOES EXIST AS TO WHETHER THE ACCUMULATION OF ICE WAS AN UNNATURAL ACCUMULATION OF ICE.
"ASSIGNMENT OF ERROR NO. 2:
  "APPELLEE WAS IN DIRECT VIOLATION OF THE OHIO BASIC BUILDING CODE BY NOT PROVIDING A CONTINUOUS AND UNOBSTRUCTED PATH OF TRAVEL AS A MEANS OF INGRESS AND EGRESS TO ITS RESTAURANT.
"ASSIGNMENT OF ERROR NO. 3:
  PUBLIC POLICY SUPPORTS PROTECTING INVITEES FROM ACCUMULATIONS OF ICE AND SNOW, AND IT IS A QUESTION OF FACT WHETHER OR NOT ICE FORMING ON TOP OF A CURB IS NATURAL OR UNNATURAL."
Pursuant to 6th Dist.Loc.App.R. 12(D), this case is assigned to the court's accelerated docket.
Civ.R. 56(C) governs motions for summary judgment at trial and on appeal.  After carefully reviewing the record, considering the arguments presented on appeal and reviewing the applicable law, this court finds that even when the evidence is construed in a light most favorable to appellants, no genuine issue of material fact remains and appellee is entitled to judgment as a matter of law.  Accordingly, appellants' three assignments of error are not well-taken and are denied.
We affirm the judgment of the Ottawa County Court of Common Pleas and adopt its April 10, 2000 Decision and Order as our own opinion.  See Appendix A.  Appellants are ordered to pay the court costs of this appeal.
  _____________________ Peter M. Handwork, J.
Melvin L. Resnick, J. and James R. Sherck, J. CONCUR.